DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-11 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Brodkin et al. (US 6,517,623).
Brodkin et al. teaches a glass ceramic composition comprising (in wt%) SiO2 62-85%, Al2O3 5.1-10%, Li2O 8-19, K2O 0-7, Na2O 0-5%, ZrO2 0-3, P2O5 0.5-12% and SnO2 0-1%.  See Range 3, Table 1.  This composition has overlapping ranges with the glass composition recited in instant claims 1-9 and 30.  The glass ceramic is made by forming a glass (i.e., precursor glass) and crystallizing the glass.  See col. 4, lines 17-20 and col. 4 line 45 to col. 5, line 49.   
It is noted that Brodkin et al. teaches a range for ZrO2 of 0-3% whereas the present claims recite a lower limit of “greater than 3 wt% … ZrO2.”  However, one of ordinary skill in the art cannot discern a difference between a glass containing 3% ZrO2 and 3% ZrO2 containing one 2.  Moreover, it has been held that closely approaching ranges are sufficient to establish prima facie obviousness.
	Brodkin et al. differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.
	However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
As to claims 10 and 11, Brodkin et al. does not disclose the thickness of the precursor glass.  However, it has been held that it is within the level of ordinary skill in the art to change the size of a prior art product.  See MPEP 2144.04 IV.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have altered to size of the glass of Brodkin et al. because it has been held to be within the level of ordinary skill in the art.

Claims 1-8, 10-12, 20-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi (US 2009/0118113)(Yagi ‘113).
Yagi ‘113 teaches a precursor glass and glass ceramic composition comprising SiO2 60-78%, Li2O 5-10%, P2O5 1.5-3%, ZrO2 1-10%, Al2O3 4-10%, Sb2O3 0-2 and Na2O 0-3%.  See paragraphs [0019] and [0067].  This composition has overlapping ranges of components with the glass and glass ceramic of instant claims 1-8, 12, 20-24 and 30.  
2O of 5-10% whereas the present claims recite a lower limit of “greater than 10 wt% … Li2O.”  However, one of ordinary skill in the art cannot discern a difference between a glass containing 10% Li2O and 10% Li2O containing one molecule more Li2O.  Moreover, it has been held that closely approaching ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected from the overlapping portion of the ranges taught by Yagi ‘113 because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
Further as to claim 12, Yagi ‘113 teaches that the glass ceramic has an average grain size of less than 100 nm, preferably less than 70 nm, which suggests that the glass ceramic contains grains of 100 nm or less or 70 nm or less.  See paragraph [0052].  Yagi ‘113 does not teach the average transmittance over a range of 400 to 1000 nm at a thickness of 1 mm.  The main determinate of transmittance of a glass ceramic is the grain size of the crystal phase and Yagi ‘113 teaches a glass ceramic having a very fine crystal structure, i.e., less than 70 nm.  Accordingly, one of ordinary skill in the art would have expected the glass ceramic of Yagi ‘113 to have a high transmittance, such as greater than 85% over a range of 400 to 1000 nm at a thickness of 1 mm.  
As to claims 10, 11, 25 and 26, Yagi ‘113 suggests that the glass or glass ceramic has a thickness of 1 mm.  See [0061]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi (US 2009/0118113)(Yagi ‘113) as applied to claim 1 above, and further in view of Yagi et al. (US 2009/0162608)(Yagi ‘668).
2O3 to the glass (see paragraph [0044]), but differs from claim 9 by failing to disclose the inclusion of greater than 0 wt% SnO2.
Yagi ‘608 relates to an aluminosilicate glass ceramic, and discloses that it has recently been desired to reduce the use of harmful materials in glass ceramics such as arsenic and antimony.  See paragraph [0012].  Antimony is a known glass refining agent.  Yagi ‘608 teaches that a glass ceramic may be refined successfully with SnO2 (in combination with CeO2) in an amount of 0-2.5 wt% without the use antimony.  See the abstract, and paragraph [0019].
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added 0-2.5 wt% SnO2 to the glass ceramic of Yagi ‘113 as suggested by Yagi ‘608 because the glass ceramic may be successfully refined without the use of antimony or arsenic.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi (US 2009/0118113)(Yagi ‘113) as applied to claim 12 above further in view of Amin et al. (US 2011/0092353).
Yagi ‘113 renders obvious claim 12 for the reasons recited above.  Yagi ‘113 differs from claims 17-19 by failing to teach a compressive stress, depth of compression or central tension in the glass ceramic.
 Yagi ‘113 discloses glass ceramics enclosures for electronic devices that are smaller, lighter and stronger. See paragraphs [0005]-[0006].  These properties are achieved by ion exchanging the glass ceramic to a compressive stress of at least 300 MPa and a DOL of 40 µm. See paragraphs [0022]-[0023].

Further as to claim 18, central tension is determined by the depth of layer, thickness of the article and magnitude of compressive stress. Since the article described by Amin et al. has overlapping ranges for these parameters, one of ordinary skill in the art would have expected the process of Amin et al. an overlapping central tension. 

Response to Arguments
Applicant's arguments filed 21 December 2021 have been fully considered but they are not persuasive. 
Rejection over Brodkin et al. 
Applicants argue that Brodkin et al. teaches a range for ZrO2 of 0-3% whereas applicants’ claims recite a lower limit of “greater than 3 wt%.”  This is not deemed persuasive.  One of ordinary skill in the art cannot discern a difference between a glass containing 3% ZrO2 and 3% ZrO2 containing one molecule more ZrO2.  Moreover, it has been held that closely approaching ranges are sufficient to establish prima facie obviousness.
Applicants further argue that all of the examples of Brodkin et al. do not contain ZrO2.  However, a reference is not limited to its examples for disclosure and can be used for all that it fairly suggests to one of ordinary skill in the art.  Brodkin et al. teaches a glass that may contain 3 wt% ZrO2.

Rejection over Yagi ‘113
Applicants argue that Yagi ‘113 teaches away from employing more than 10 wt% Li2O because the resultant glass has deteriorated chemical durability.  However, Yagi et al. suggests a glass containing 10 wt% Li2O which is deemed to render obvious the lower limit of “greater than 10 wt% Li2O” as recited in the present claims because one of ordinary skill in the art cannot discern a difference between a glass containing 10 wt% Li2O, and a glass containing 1 atom more Li2O.

Allowable Subject Matter
Claims 27-29 are allowed.  Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784